COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Alain Paredes-Ruiz v. The State of Texas

Appellate case number:   01-19-00200-CR

Trial court case number: 1405821

Trial court:             177th District Court of Harris County

       Appellant’s motion for extension of time to file his appellate brief is GRANTED.

Appellant’s brief is due Tuesday, November 5, 2019. No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: _____/s/ Russell Lloyd_________________
                        Acting individually


Date: _October 29, 2019_____________________